Citation Nr: 0101516	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-23 148	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 1999, RO decision which granted the 
veteran's service connection claim for PTSD and assigned a 10 
evaluation for such.  The veteran appeals to the Board for a 
higher rating for PTSD.


REMAND

The law requires full compliance with all orders in this 
remand  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In April 1999, a VA social worker interviewed the veteran in 
reference to his claim for an increased rating for PTSD.  
During this interview, the veteran advised he had been 
hospitalized at the St. Luke's Hospital psychiatric unit in 
Utica, New York.  According to the veteran, he had been 
hospitalized in April 1999, for a period of five days for 
depression, suicidal thoughts and extreme anxiety. The claims 
folder does not include the records from St. Luke's Hospital.  
In this regard, reasonable efforts must be made to obtain any 
outstanding medical records at the aforementioned facility. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Subsequent to the RO's May 1999 decision, new requirements 
for the development of claims were added to the law under the 
Veterans Claims Assistance Act of 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran's claims must be 
developed in accordance with these new and binding 
requirements.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, particularly including 
medical records from the facility which 
has been identified by the veteran in 
this case-St. Luke's Hospital, located 
in Utica, New York. 

3.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims 
folder and ensure that all the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.

5.  The RO should review the veteran's 
claim of entitlement to an increased 
rating for his service connected PTSD 
based on all of the evidence on file.  
All appropriate laws and regulations 
should be applied.  If the benefits being 
sought by the veteran are not resolved to 
his satisfaction, he and his 
representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




